Citation Nr: 0923735	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-17 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a kidney 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for hypertension and a 
kidney disability.  In February 2009, the Veteran testified 
before the Board at a hearing that was held at the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claims.

The Veteran contends that his current hypertension and kidney 
disability were caused by or aggravated by his active 
service.  Specifically, the Veteran relates his claims to an 
incident that occurred while he was stationed in Germany, 
when he was struck by lightening and was subsequently 
hospitalized.  The lightening had caused him to lose 
consciousness, and when he awoke in the hospital, a nurse was 
tending to burns he had sustained.  A May 1969 service 
medical record confirms this incident, and states that the 
Veteran was held for observation for six hours, and was then 
released.  However, the Veteran contends that he was held 
over night, as he remembered waking up in the hospital the 
next morning.  He contends that he was sore all over when he 
awoke and had a ringing in his ears, but that he felt better 
within a few days.  The Veteran contends that the attending 
physician warned that being struck by lightening could lead 
to medical problems later in life.

With regard to his claim for service connection for 
hypertension, the Veteran's service medical records show that 
on entrance examination his blood pressure was 138/80, and on 
separation examination his blood pressure was 122/80.  There 
are no records of hypertension in service.  Post-service VA 
treatment records dated from March 2002 to October 2004, 
however, show that the Veteran took medication to control his 
hypertension, which appears to have been diagnosed prior to 
March 2002.

With regard to his claim for service connection for a kidney 
disability, the Veteran's service medical records are 
negative for any complaints or diagnosis of any kidney 
problem.  However, the Veteran contends that he was found to 
have hematuria shortly after he separated from service, when 
he tested positive for hematuria as part of an examination 
for his work.  About three years later, he began treatment 
with a private physician, who had found scar tissue on his 
kidney.  He contends that the private physician felt that his 
kidney problems were possibly related to being struck by 
lightening.  The Veteran has stated that he was treated for 
the kidney condition by this physician for about six years, 
but, because it was almost 40 years ago, the physician has 
since passed away and his records are not available.  VA 
treatment records dated from March 2002 to October 2004 
reflect that the Veteran has a history of microscopic 
hematuria, the etiology of which was unknown.  A May 2002 
record shows that the Veteran was doing well on medication 
for the condition, and also had a history of benign prostatic 
hypertophy, as well as prostatitis, which was completely 
resolved.

The Veteran testified that in the past few years, in addition 
to receiving treatment at the VA in Big Spring, Texas, he 
also received treatment by a urologist in Albuquerque, NM.  
He additionally had surgery performed by Dr. Hadad at Scenic 
Mountain Medical Center in Big Spring, Texas, and at Dr. 
Hadad's practice, Hadad Urology Clinic.  It appears that the 
only records that have been associated with the file are from 
the VA in Big Spring, Texas.  As the records from the 
Albuquerque, New Mexico, VA, and also from Dr. Hadad, are 
pertinent to his claim for service connection for a kidney 
disability, they should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has 
not yet been afforded a VA examination with respect to the 
above claims.  Because it remains unclear to the Board 
whether the Veteran's current symptoms and disabilities are 
related to his period of active service, specifically when he 
was struck by lightening, the Board finds that a remand for 
an examination is necessary in order to fairly assess the 
merits of his claims.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records relating 
to hypertension or a kidney disability 
from the VA located in Albuquerque, New 
Mexico.

2.  Contact the Veteran and request that 
he provide any updated authorization forms 
necessary to obtain private treatment 
records relating to the claims from Dr. 
Hadad at the Scenic Mountain Medical 
Center in Big Spring, Texas, and from 
Hadad Urology Clinic in Big Spring, Texas.  
Thereafter, obtain those records.  

3.  Schedule the Veteran for an 
appropriate VA examination for 
hypertension.  The claims folder should be 
reviewed by the examiner and the report 
should note that review.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the current 
hypertension was caused or aggravated by 
the Veteran's service, to specifically 
include when he was struck by lightening 
in May 1969.

4.  Schedule the Veteran for an 
appropriate VA examination for his kidney 
disability.  The claims folder should be 
reviewed by the examiner and the report 
should note that review.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
kidney disability was caused or aggravated 
by the Veteran's service, to specifically 
include when he was struck by lightening 
in May 1969.

5.  Then, readjudicate the claims. If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

